
	

111 HR 149 IH: Presidential Signing Statements Act of 2009
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 149
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To promote congressional and public awareness,
		  understanding, and political accountability of presidential signing
		  statements.
	
	
		1.Short titleThis Act may be cited as the
			 Presidential Signing Statements Act of
			 2009.
		2.PurposeThe purpose of this Act is to promote
			 congressional and public awareness, understanding, and political accountability
			 of Presidential signing statements.
		3.FindingsCongress makes the following
			 findings:
			(1)Signing statements
			 that declare the President’s intent to disregard provisions of bills he has
			 signed into law because he believes they may offend the Constitution raise
			 serious constitutional concerns.
			(2)The statements are
			 in tension with the President’s constitutional obligation to take care that the
			 laws be faithfully executed.
			(3)The statements are
			 in tension with the President’s duty to defend and uphold the
			 Constitution.
			(4)The statements are
			 in tension with the decision of the United States Supreme Court holding the
			 line-item veto unconstitutional in Clinton v. New York; the statements seem
			 indistinguishable from an absolute line-item veto which Congress has no
			 opportunity to override, and which skew the balance of power over legislation
			 in favor of the President.
			(5)Seeking judicial
			 review of the constitutionality of signing statements is problematic because of
			 the difficulty of discovering a plaintiff with standing under
			 Article III of the Constitution.
			(6)Most Members of
			 Congress and the public neither know nor understand the significance of
			 presidential signing statements.
			(7)Congressional and
			 public understanding of presidential signing statements would be increased by
			 clear access to the statements and the President’s reasoning for their
			 inclusion.
			4.Transmitting and
			 publishing Presidential signing statements
			(a)In
			 generalThe President shall
			 transmit to the Speaker of the House of Representatives and the chairman of the
			 Committee on the Judiciary of the House of Representatives and the majority
			 leader of the Senate and the chairman of the Committee on the Judiciary of the
			 Senate each signing statement that declares or insinuates the intention of the
			 President to disregard provisions of any bill he has signed into law because he
			 believes it is unconstitutional. The transmissions shall be made no later than
			 three calendar days after the issuance of the statements. The President shall
			 also have such statements published in the Federal Register according to the
			 same terms and conditions as if they were substantive final rules issued by the
			 Department of Justice.
			(b)Librarian of
			 CongressOn the same day that
			 the President transmits any signing statement under subsection (a), the
			 President shall transmit that signing statement to the Librarian of Congress
			 who shall place such statement on the Thomas Web site administered by the
			 Library of Congress with all other signing statements transmitted under this
			 subsection during that Congress.
			5.Testimony by the
			 Attorney General, Deputy Attorney General, or White House CounselThe Attorney General, Deputy Attorney
			 General, or White House Counsel shall testify before the Committees on the
			 Judiciary of the House of Representatives or Senate at the behest of any single
			 Member of either committee to explain the meaning and justification of every
			 presidential signing statement covered by this Act. Executive privilege shall
			 not be recognized as a valid basis for refusing to appear or refusing to answer
			 a question pertinent to the legal reasoning behind a signing statement or its
			 legal ramifications.
		6.LimitationNo monies of the United States shall be
			 authorized or expended to implement any law accompanied by a signing statement
			 covered by this Act if either section 4 or section 5 have been violated in any
			 respect.
		
